DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each end of the sectional shape in the widthwise direction is cut into a rectangular shape” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 7 and 8 recite that “each end of the sectional shape in the widthwise direction is cut off / cut into a rectangular shape”.  With reference to fig. 2, only one end (the right-hand side of the spring seat) has the cut off (Ao).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the the rest part" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (US 2017/0015171).
In Re claim 1, Enomoto et al. disclose a spring (12) for a suspension (11), comprising: a coil spring (12) formed of wire; a seat section (50) made of an elastically deformable material, rubber (Abstract, par. 0013), wherein the seat is in contact with the spring (see figs. 2-13), and wherein the elastomeric seat has a width dimension less than 1.25 times a diameter of the spring wire (see figs. 5 and 8).
In Re claims 2, 4, and 12, a portion of the seat is deviated from the end portion of the spring by at least 0.55 turns (see figs. 2, 3, 6, 7).

In Re claims 6, 17, 19, 20, Enomoto et al. disclose the use of natural rubber (par. 0013).

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germano (US 6,273,407).
In Re claim 7, Germano discloses a spring (3) for a suspension device (fig. 1, Abstract), comprising: a coil-shaped wire (3); and a seat section (6) made by an elastically deformable material (rubber) and including a groove (13) for embedding the spring, wherein the seat section has a widthwise sectional shape cut into a rectangular shape (see fig. 5 which shows that the seat has a substantially rectangular shape with the groove in the top surface).
In Re claim 8, the side opposite the groove (13) is in contact with a ground (support element 7).

Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.
Regarding the continued drawing and 112 rejections, “each end” is commonly understood to refer to a first and second end of an object, not a widthwise side or profile.  Applicant’s written description contains no further explanation or further detail as to how this claim limitation is to be interpreted.  The claims need to be amended to correct this limitation 
Regarding applicant’s remarks to the 102(a)(1) rejections, the examiner first points out that the applicant refers to a “Fackerthall et al.” reference and a modular electronics reset switch, which reference and subject matter was not cited nor applied in the office action mail 03 August 2021.  This appear to be a mistake, and has therefore not be addressed.
Applicants argue that Enomoto fail to disclose that a widthwise dimension of the seat is less than or equal to 1.25 times that diameter of the spring wire.  In response to applicant’s arguments, the examiner points to figs. 5 and 8, which clearly show that the seat is less than 1.25 times the width of the spring wire diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657